Citation Nr: 0511671	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  96-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial (compensable) rating for 
chronic sinusitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from March 1984 to June 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran is currently residing in 
the state of Virginia, and consequently, the RO located in 
Roanoke, Virginia, is currently managing his appeal.  

Initially, the veteran's appeal included a claim for service 
connection for alopecia.  That appeal was denied in the 
Board's February 1998 decision.  

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
February 1998 and May 2003 remands.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation." In the absence of such direction, the Board has 
framed the issue as the veteran's entitlement to higher 
initial (compensable) evaluation for chronic sinusitis.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue, and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

In his May 1996 VA Form 9, the veteran indicated that he is 
totally disabled as a result of his service-connected 
sinusitis.  Accordingly, the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability, including extraschedular consideration under 
38 C.F.R. § 4.16(b), is referred to the RO for appropriate 
action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001); Norris v. West, 12 Vet. App. 413, 421 (1999).

In May 1996, by the same document, the veteran requested a 
Travel Board hearing.  The RO, in a July 1997 letter informed 
the veteran that his Travel Board hearing was scheduled for 
September 1997.  The RO postponed that hearing according to 
the veteran's request in September 1997.  The veteran, 
however, failed to report to the Travel Board hearing that 
rescheduled for January 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The record does not contain clinical evidence of chronic 
sinusitis since 1999.  


CONCLUSION OF LAW

The criteria for a higher initial (compensable) rating for 
chronic sinusitis have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 6513 (1996); 3.655, 4.97, 
6513 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this case was previously before the Board, 
but was remanded in part for the purpose of affording the 
veteran a VA examination in order to determine the current 
nature and severity of the veteran's service-connected 
chronic sinusitis.  The veteran's most recent official VA 
examination was conducted in 1995.  The veteran did not 
report for examinations scheduled in May 1999 and June 2004.  

The provisions of 38 C.F.R. § 3.655 govern the circumstances 
when a claimant does not report of VA examination.  In 
general, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms "examination" and "reexamination" include periods 
of hospital observation when required by VA.  38 C.F.R. 
§ 3.655(a).  

With respect to original or reopened claim, or claim for 
increase, when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record. 
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

The provisions of 38 C.F.R. § 3.655(c) pertain to failure to 
report for an examination in a claim involving a running 
award.  This provision does not apply to the veteran's case, 
as the issue is not that of continuing entitlement.  

Because the current appeal arises from the original claims of 
entitlement to service connection, the Board must now proceed 
to adjudication of the claim based upon the available 
evidence of record.  38 C.F.R. § 3.655(b).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  In 
considering the severity of a disability it is essential to 
trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  

Service connection was established for chronic sinusitis by 
virtue of a February 1996 rating decision.  The veteran was 
afforded a noncompensable rating, effective July 1, 1995.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Regulatory changes, effective October 7, 1996, amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, including 
the rating criteria for evaluating diseases of the nose and 
throat.  See 61 Fed. Reg. 46720 through 46731 (September 5, 
1996).

When there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  The 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (March 25, 
1997).  

Under the Supreme Court's precedents, if applying a new 
statute or regulation to a pending claim would have a 
genuinely retroactive effect, it may not be applied, but if 
there would be no such retroactive effect, the new statute or 
regulation must ordinarily be applied.  VAOPGCPREC 7-2003 
(November 19, 2003); See also Kuzma v Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) specifically addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
The Board is bound by decision made by the General Counsel 
opinions.  38 U.S.C.A. § 7104(c).  

Under the rating criteria for nose disorders in effect prior 
to October 7, 1996, a noncompensable disability rating was 
provided for sinusitis with x-ray manifestations only and 
mild or occasional symptoms.  A 10 percent disability rating 
was warranted where the sinusitis was of moderate severity 
with discharge or crusting or scabbing and infrequent 
headaches.  38 C.F.R. § 4.96, Diagnostic Codes 6510 through 
6514 (prior to October 7, 1996).  

Under the rating criteria for nose disorders in effect from 
October 7, 1996, the general rating criteria for sinusitis 
provides a noncompensable disability rating for sinusitis 
that is detected by x-ray only.  A 10 percent disability 
rating is warranted for sinusitis where there are one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  38 C.F.R. § 4.97, Code 6510 (2004).  

For the reasons and bases set forth below, the Board finds 
that the veteran is not entitled to a compensable rating for 
chronic sinusitis under either set of criteria, the old or 
the new.  

The Board has considered the evidence of record, including 
the August 1995 report of VA examination and reports of 
military medical evaluation and treatment.  These records do 
not show any objective evidence of sinusitis from March 1995 
medical examination for separation from service until 1998.  
From 1998 only isolated instances of treatment for sinusitis 
are indicated.  

For example military medical reports in January 1998 the 
veteran was seen for sinusitis, manifested by sinus 
congestion with a clear nasal discharge.  He was placed on a 
10-day regime of Augmentin.  He was seen again in September 
1998 for chronic sinusitis, at which time, he was treated 
with Augmentin and Claritin.  In May 1999, the clinical 
findings consisted of maxillary tenderness and a greenish 
nasal discharge, all of which where thought to be consistent 
with a diagnosis of maxillary sinusitis.  The veteran was 
treated with Keflex and Entex.  

All entries are relevant to the extent that they paint a 
picture of the veteran's disability picture and are 
indicative of chronic disability.  Although there are 
isolated references, none of these records shows moderate 
disability, the presence of an incapacitating episode, 
antibiotic treatment for 6 weeks or more or 3 or more 
episodes that are not incapacitating in a 12-month period.  
Also, the record does not contain a further indication of 
treatment for service-connected chronic sinusitis since this 
time.  

The Board notes that the veteran reported that his chronic 
sinusitis is productive of debilitating headaches and causes 
him to suffer extensively.  In the May 1996 VA Form 9, the 
veteran reports that the has lost work as a result of that 
condition and believes that he is rendered totally disabled.  

In the absence of clinical evidence of sinusitis to a 
moderate degree with discharge or crusting or scabbing or 
infrequent headaches, the criteria for a compensable rating 
under the law in effect prior to October 7, 1996 have not 
been satisfied.  Likewise, a 10 percent disability rating is 
not warranted for sinusitis under the amended version, as the 
clinical records do not show one or two incapacitating 
episodes of sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment or three to 
six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  

The Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is not precluding from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Board's denial of an extraschedular 
rating in the first instance is not prejudicial to the 
veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board finds that the schedular evaluations in this case 
are adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in a disruption of his daily routine to an 
inordinate degree.  Rather, in the absence of current 
evidence of sinusitis, the veteran is advised that percent 
evaluation assigned to the service-connected disability is 
indicative of the degree of industrial impairment currently 
demonstrated.  Consequently, there is no basis for 
consideration of a higher rating on extraschedular grounds.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise.  Therefore, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in the February 2004 letter.  The RO afforded 
the veteran details about the sources of evidence that might 
show his entitlement.  Specifically, the veteran was informed 
of the allocation of burdens of obtaining the needed 
information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  

The Board observes that the RO specifically provides 
information concerning how the veteran could prevail on his 
claim for a higher initial rating.  Although the RO did not 
state specifically that the veteran was to submit all 
evidence in his possession, it did advise the veteran that it 
was his responsibility to make certain that VA received all 
pertinent evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to its duty to assist, the Board observes that 
the RO obtained the veteran's available service medical 
records.  The RO also obtained reports of VA outpatient 
treatment.  In addition, the RO made numerous attempts to 
obtain information on the sources of medical treatment 
provided to the veteran in his post service years.  The 
veteran did not respond to these inquiries.  

In the February 1998 and May 2003 remands the Board directed 
the RO to ask the veteran to provide information on sources 
of medical treatment for his service-connected sinusitis that 
was accomplished by a March 1998 letter.  In addition, the 
Board asked the RO to afford the veteran a VA examination.  
The claims folder shows numerous attempts were made by the 
ROs in Atlanta and Roanoke to schedule the veteran for the 
requested examination.  These attempts were unsuccessful, as 
the veteran failed to report in May 1999 and June 2004.  
Moreover, the veteran did not respond to August and September 
1999 letters asking him to submit a statement indicating his 
willingness to report for VA examination.  

Pursuant to the February 1998 remand, the RO considered the 
veteran's entitlement under the revised rating criteria, and 
as noted above, the RO issued its VCAA notices in February 
2004.  A remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this instance, 
the RO made every possible attempt to comply with the 
directives of both remands.  

The veteran is advised that "the duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991).  
In light of the veteran's failure to respond to VA's effort 
to assist him in developing his claim, any additional efforts 
to notify and assist him are not warranted.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, the veteran is not be prejudiced by the Board's 
proceeding to the merits of the claim. 


ORDER

A higher initial (compensable) rating for chronic sinusitis 
is denied.  




	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


